Citation Nr: 1018643	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  03-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for scar, left forehead.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
March 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In November 2003, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In May 2004 this case was before the Board, and the 
noncompensable rating in effect for the Veteran's forehead 
scar was confirmed and continued.  He appealed the May 2004 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In June 2008, the Court issued a Memorandum 
Decision and returned the case to the Board.  In effect, the 
Court vacated the Board's 2004 decision as to this issue and 
remanded the matter so that the Appellant could be provided 
with adequate 38 U.S.C.A. § 5103(a) notice. 

In September 2009, the Board remanded this matter to the RO 
to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice.  After completing the requested action, the RO 
continued the denial of the claim (as reflected in a March 
2010 supplemental statement of the case) and returned the 
matter to the Board for additional appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected scar, left forehead, 
manifests as barely visible, without deformity, and without 
knots, bumps, or swelling upon palpation.  To the extent 
visible, the scar is one inch in length; however, the May 
2003 VA examination was negative for findings of a scar. 

3.  One characteristic of disfigurement of the head, face, or 
neck, is not more nearly approximated.  There is no evidence 
of a superficial scar that is painful on examination.  There 
is no tenderness objectively demonstrated.  No disfigurement 
is shown.  There is no limitation of motion or function


CONCLUSION OF LAW

The criteria for a compensable rating for scar, left 
forehead, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7805 (as in 
effect prior to August 30, 2002) and (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a December 2009 letter provided notice to the 
Veteran of the  evidence and information needed to 
substantiate his claim for an increased rating for scar, left 
forehead, on appeal.  This letter also informed the Veteran 
of what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The letter further requested that the Veteran submit 
any additional information or evidence in his possession that 
pertained to his claim.  The December 2009 letter also 
provided the Veteran with information regarding disability 
ratings and effective dates consistent with Dingess/Hartman.  
After issuance of the above letter, and providing the Veteran 
and his attorney additional opportunity to respond, the RO 
readjudicated the issue on appeal in a March 2010 
supplemental statement of the case.  Hence, the Veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  However, the Federal Circuit 
recently reversed the Veterans Court's decision in Vazquez-
Flores, finding that VA is not required to tailor § 5103(a) 
notice to individual Veterans or to notify them that they may 
present evidence showing the effect that worsening of a 
service- connected disability has on their employment and 
daily life for proper claims adjudication.  For an increased 
rating claim, section § 5103(a) now requires that the 
Secretary notify claimants generally that, to substantiate a 
claim, they must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  Thus, the Board is satisfied 
that there was substantial compliance with its September 2009 
remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records and the reports of VA examinations.  Also of record 
and considered in connection with the appeal is the 
transcript of the November 2003 Board hearing, as well as 
various written statements provided by the Veteran as well as 
by his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, by rating action of April 1971, the RO granted 
service connection for scar, left forehead and assigned a 
noncompensable rating.  The Veteran filed his current claim 
for an increased rating in September 2001.  In a May 2002 
rating decision, the RO denied the claim and continued the 
noncompensable rating. 

The February 2002 VA medical examination report reflects that 
physical examination of the Veteran's scar revealed a very 
faint, tiny hairline scar, about an inch long, across the 
left side of the forehead.  The examiner observed the scar to 
be barely visible and noted the Veteran to subjectively 
complain of pain and tenderness upon palpation of the scar.  
There is no significant adhesion, ulceration, or skin 
breakdown.  The skin itself is smooth, and there is no 
evidence of elevation or depression of the scar.  Neither is 
there evidence of inflammation, edema, or keloid formation.  
There is no apparent disfigurement. The examiner entered a 
diagnosis of history of lacerating wound of the left side of 
the forehead, status post suturing without significant 
disfiguring scar; only a very faint, small scar.

The May 2003 VA medical examination report reflects the 
Veteran reported that there is no scar, but there is a knot 
underneath the skin on the left forehead.  Physical 
examination revealed the head to be atraumatic and 
normocephalic. The forehead essentially was within normal 
limits. The examiner did not note any kind of scar.  Upon 
palpation, the examiner did not note any knots, swelling, or 
bumps, as reported by the Veteran.  The forehead was 
symmetrical bilaterally without any deformity or 
disfigurement.  The examiner entered a diagnosis of a cut 
wound on the left forehead, currently healed without any 
apparent scar or deformity.

During the November 2003 hearing, the Veteran testified that 
the scar issue was not a big problem.  He furthered that his 
forehead was tender at the site of the scar, with a knot that 
feels like wadded up tissue.  

VA medical records from October 2007 to February 2010 are 
negative for complaints, findings, or treatment of the 
Veteran's service-connected scar of the left forehead. 

Initially, the Board notes that, by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for rating skin diseases, to include 
scars, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claims only under the former criteria for any 
period prior to the effective date of the new rating criteria 
(which is August 30, 2002), and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.

As the RO has considered both the former and revised 
applicable criteria for rating the Veteran's scar, left 
forehead, and furnished him notice of the revised criteria 
(as reflected in a September 2003 supplemental statement of 
the case), there is no due process bar to the Board also 
considering the former and revised applicable criteria, as 
appropriate.

The Board also notes that on September 23, 2008, VA amended 
the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008). The amendments are only effective, however, 
for claims filed on or after October 23, 2008, although a 
claimant may request consideration under the amended 
criteria.  In this case, the Veteran has not requested such 
consideration.

Under the former criteria, disfiguring scarring of the head, 
face or neck was 0 percent disabling where slight and 10 
percent disabling where moderate.  For severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, a 30 percent rating was for 
assignment.  38 C.F.R. § 4.118 DC 7800 (2002).  Furthermore a 
10 percent rating could be assigned for superficial scarring 
that was poorly nourished, with repeated ulceration, or 
tender and painful on objective demonstration. Otherwise, 
ratings could be assigned on the basis of limitation of 
function.  38 C.F.R. § 4.118 DCs 7803-7805 (2002).

Under the criteria effective August 30, 2002, Diagnostic Code 
7800 is applicable to disfigurement of the head, face, and 
neck.  This diagnostic code identifies eight characteristics 
of disfigurement that are used to evaluate disfigurement of 
the head, face, or neck.  The eight characteristics of 
disfigurement are: scar 5 or more inches (13 or more cm.) in 
length, scar at least one-quarter inch (0.6 cm) wide at 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and skin indurated an inflexible 
in an area exceeding six square inches (39 sq. cm.).  38 
C.F.R. § 4.118, DC 7800, Note (1).

Under Diagnostic Code 7800, a 10 percent rating is warranted 
for disfigurement of the head, face, or neck, with one 
characteristic of disfigurement. 38 C.F.R. § 4.118, DC 7800.

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for scars that are superficial, poorly nourished, or 
manifested by repeated ulceration.

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for scars that are superficial, tender, and painful on 
objective demonstration.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id., Note 1.  

Considering the evidence of record in light of the former and 
revised criteria for rating scars noted above, the Board 
finds that a compensable rating for the Veteran's service-
connected scar, left forehead, is not warranted.

In this case, there is essentially no disfigurement reported 
associated with the residual scarring.  While the appellant 
has complained of some tenderness, it is not objectively 
confirmed.  There is no findings that the Veteran has scar 
that is superficial, poorly nourished, or manifested by 
repeated ulceration or that is tender, and painful on 
objective demonstration.  There is no sign of a lump under 
the scar, nor is there any limitation of function shown.  
Although the February 2002 VA examiner reported that the 
Veteran had a very faint, tiny hairline scar, about an inch 
long, the most recent VA examiner reported that no scar was 
apparent.  In the absence of any objective findings, there is 
no basis for assigning a compensable rating for scarring 
under either the former or revised rating criteria during any 
point in the appeal period.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2009); see Shipwash v. Brown, 8 Vet. App. 218 
(1995). Here, the record does not reflect that the Veteran 
was hospitalized for his service-connected scar, left 
forehead. There is also no objective evidence revealing that 
his service-connected scar, left forehead caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.   Thus, the Board finds that the 
Veteran's symptoms do not present such an exceptional 
disability picture as to render the schedular rating 
inadequate. See Thun v. Peake, 11 Vet. App. 111, 115 (2008) 
(the threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate) 

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, and the claim for a compensable 
rating for scar, left forehead, must be denied.  In reaching 
this decision, the Board has  considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for scar, left forehead, 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


